Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying the motion of Suzanne M. Crane (defendant) for summary judgment dismissing the complaint and cross claims against her. Defendant established her entitlement to judgment as a matter of law, and neither plaintiffs nor the remaining defendants raised a triable issue of fact whether she was negligent in the operation of her vehicle (see, Betts v Marecki, 247 AD2d 916). We therefore modify the order by granting the motion of defendant and dismissing the complaint and cross claims against her. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner and Lawton, JJ.